Title: From Alexander Hamilton to Nathan Rice, 22 March 1800
From: Hamilton, Alexander
To: Rice, Nathan



Sir
N Y. March 22nd. 1800

The resignation of Lieut Spring is accepted, and will be considered as taking effect on the 31st of this month.

The following is from a letter of the S of War—“Doctor Barron is to be considered as temporary Surgeon’s mate from the time he commenced to render service in the fourteenth regiment. Col. Rice’s letter does not give the date of the commencement of his doing duty. When informed thereof I shall send you his warrant made out accordingly.”
You will enable me to give this information to the S of War.
Col. Rice

